Exhibit 10.2

 

June 26, 2006

 

Vertex Pharmaceuticals Incorporated

130 Waverly Street

Cambridge, MA  02139

Attn:  Office of Business Development

 

Re:          Exclusive Research Collaboration, License and Commercialization
Agreement (as amended by that certain letter agreement, dated February 4, 2005,
and as may be subsequently amended, the “Agreement”), effective as of June 21,
2004, by and between Merck & Co., Inc. (“Merck”), and Vertex Pharmaceuticals
Incorporated (Vertex”).

 

Ladies and Gentlemen:

 

This Letter (this “Letter”) will confirm the understanding of Merck and Vertex
regarding the extension of the Agreement’s Research Program Term and is intended
to be legally binding on both Parties. Capitalized terms used but not otherwise
defined in this Letter shall have the meanings provided in the Agreement.

 

Vertex and Merck agree as follows:

 

1.     Extension of Research Program Term. In accordance with Section 1.55 of
the Agreement, Vertex and Merck agree to a three-month extension of the Research
Program Term. As a result, the Research Program Term will end on September 21,
2006.

 

2.     This Letter shall be deemed effective as of June 26, 2006. Except as
amended by this Letter, the terms of the Agreement remain in full force and
effect in all other respects, unless further amended by written agreement in
accordance with Section 9.9 of the Agreement. On and after the effectiveness of
this Letter, each reference in the Agreement to “this Agreement,” “hereinafter”
or words of like import referring to the Agreement shall mean and be a reference
to the Agreement as amended by this Letter.

 

3.     This Letter may be executed (including, without limitation, by facsimile
signature) in two counterparts, each of which shall be deemed an original, but
both of which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, please sign this Letter in the space
provided below and return it to me.

 

Sincerely,

 

Merck & Co., Inc.

 

 

By:

   /s/Stephen H. Friend

 

 

Name:

Stephen H. Friend, MD, Ph.D.

 

Title:

Executive Vice President

 

 

Advanced Technologies & Oncology

 

 

Acknowledged and Agreed to

As of the effective date specified in Section 2 above:

 

Vertex Pharmaceuticals Incorporated

 

 

By:

   /s/Kenneth S. Boger

 

 

Name:

Kenneth S. Boger

 

Title:

Senior VP & General Counsel

 

--------------------------------------------------------------------------------